UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1203



DRAPER L. WOODARD,

                                                           Petitioner,

          versus


DOMINION COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-449-BLA, 97-1611-BLA,XXX-XX-XXXX)


Submitted:   August 22, 2002             Decided:   September 19, 2002


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Draper L. Woodard, Petitioner Pro Se. Ronald Eugene Gilbertson,
BELL, BOYD & LLOYD, Washington, D.C.; Patricia May Nece, Christian
P. Barber, Helen Hart Cox, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Draper L. Woodard seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s grant

of   Dominion   Coal’s   request   for   modification   of   the   award   of

benefits on her deceased husband’s claim and the denial of her

survivor’s claim for black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2000).       Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.    See Woodard v. Dominion Coal Co., No. 01-449-BLA (BRB

Feb. 6, 2002).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2